2 U.S. 399
2 Dall. 399
APPOINTMENT of Justices
February Term, 1790.

1
This being the period prescribed by law, for holding the first term of the Supreme Court of the United States, the Judges met at New-York, the seat of the Federal Government, their respective commissions were read, and they were qualified according to law.


2
John Jay, appointed Chief Justice, by a commission bearing date the 26th of September, 1789.


3
Wm. Cushing, appointed one of the Justices, 27th Sept. 1789.


4
James Wilson, appointed one of the Justices, 29th Sept. 1789.


5
John Blair, appointed one of the Justices, 30th Sept. 1789.


6
Edm. Randolph, appointed Attorney General of the United States, 26th Sept. 1789.


7
The following Rules were declared and established.


8
By the Court: - 1. Ordered, That the Seal of the court shall be the Arms of the United States, engraved on a piece of steel of the size of a dollar, with these words in the margin; 'The Seal of the Supreme Court of the United States;' and that the Seals of the Circuit courts shall be the Arms of the United States, engraven on circular pieces of silver of the size of 1-2 dollar, with these words in the margin, viz. in the upper part, 'the Seal of the Circuit Court;' and in the lower part, the name of the district for which it is intended.


9
2. Ordered, That (until further orders) it shall be requisite to the admission of attornies and counsellors to practice in this court, that they shall have been such for three years past in the Supreme Court of the State to which they respectively belong, and that their private and professional character shall appear to be fair. - Ordered, That counsellors shall not practise as attornies, nor attornies as counsellors in this court.


10
3. Ordered, That they respectively take the following oath, viz.-'I do solemnly swear, that I will demean myself as an attorney (or counsellor) of the court, agreeably and according to law; and that I will support the constitution of the United States.'


11
4. Ordered, That (unless, and until, it shall be otherwise provided by law) all process of this court shall be in the name of 'the President of the United States.'


12
The court adjourned, sine die.